 



Exhibit 10(i)
First Amendment to the
Northrop Grumman 2001 Long-Term Incentive Stock Plan
(As Amended September 17, 2003)
Effective as of December 19, 2007, Section 6(a) of the Northrop Grumman 2001
Long-Term Inventive Stock Plan is revised in its entirety to read as follows:
     6. Adjustments and Reorganizations
     (a) Upon (or, as may be necessary to effect the adjustment, immediately
prior to): any reclassification, recapitalization, stock split (including a
stock split in the form of a stock dividend) or reverse stock split; any merger,
combination, consolidation, or other reorganization; any spin-off, split-up, or
similar extraordinary dividend distribution in respect of the Common Stock; or
any exchange of shares of Common Stock or other securities of the Company, or
any similar, unusual or extraordinary corporate transaction in respect of the
Common Stock; then the Committee shall equitably and proportionately adjust
(1) the number and type of shares of Common Stock (or other securities) that
thereafter may be made the subject of awards (including the specific share
limits, maximums and numbers of shares set forth elsewhere in this Plan),
(2) the number, amount and type of shares of Common Stock (or other securities
or property) subject to any outstanding awards, (3) the grant, purchase, or
exercise price (which term includes the base price of any SAR or similar right)
of any outstanding awards, and/or (4) the securities, cash or other property
deliverable upon exercise or payment of any outstanding awards, in each case to
the extent necessary to preserve (but not increase) the level of incentives
intended by this Plan and the then-outstanding awards.
     Unless otherwise expressly provided in the applicable award agreement, upon
(or, as may be necessary to effect the adjustment, immediately prior to) any
event or transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Committee shall equitably and proportionately adjust the performance standards
applicable to any then-outstanding performance-based awards to the extent
necessary to preserve (but not increase) the level of incentives intended by the
Plan and the then-outstanding performance-based awards.
     It is intended that, if possible, any adjustments contemplated by the
preceding two paragraphs be made in a manner that satisfies applicable legal,
tax (including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.
*      *      *      *      *      *

